Citation Nr: 0508499	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for non-specific 
polyneuropathy, claimed as a bilateral foot disability and a 
bilateral disability of the lower extremities.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  A non-specific polyneuropathy, claimed as a bilateral 
foot disability and a bilateral disability of the lower 
extremities is not shown by competent medical evidence to 
have a nexus or relationship to service.

2.  A low back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  A non-specific polyneuropathy, claimed as a bilateral 
foot disability and a bilateral disability of the lower 
extremities was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was 
hospitalized from January 22, 1946 to January 31, 1946 for 
nasopharyngitis, catarrhal, acute, moderate.  Upon admission 
the veteran complained of a sore throat, backache, legs 
aching, ear aches and chills.  On March 25, 1946, the veteran 
was seen indicating that he noticed a pimple on his chin 
while on route from Camp Crowder to Fort Monmouth.  The 
veteran indicated that it had gotten bigger and broke of its 
own accord with a large amount of purulent material.  The 
veteran was admitted to the hospital and released for duty on 
April 1, 1946 with a discharge diagnosis of lymphadenitis, 
sub-maxillary secondary to carbuncle.

Service medical records show that the veteran was seen for 
foot trouble in January 1946.  Mild planus was noted and the 
veteran was directed to use Epsom soaks.  Five days later the 
veteran was seen for complaints of pain in the right arch and 
left heel.  In February 1946, the veteran was seen again for 
complaints of pain in the right foot and also over the 
Achilles tendon of the right foot.  The x-rays showed normal 
right foot; rule out bone pathology.  A note later in 
February 1946 indicated tendon synovitis, right Achilles.  
Physiotherapy was noted as well as massage treatment.  The 
veteran's separation examination dated in November 1946 
showed normal examination of the feet.  There was no 
indication of a disability of the low back.  The separation 
examination indicated that the veteran was hospitalized for 
10 days in January 1946 at the hospital at Camp Crowder for 
influenza and that he was hospitalized for 7 days for 
furunculosis in March 1946.

An examination from the Headache and Pain Control Center, 
P.C., dated in May 1988, it was noted that the veteran's deep 
tendon reflex was 2+ bilaterally without signs of 
lateralization or up going toes.  There was equal strength in 
the upper as well as lower extremities and he had a normal 
gait.  

A December 1997 MRI of the lumbar spine conducted at the 
Brookings Hospital showed considerable degenerative disc 
disease at L5-S1 with a small left paracentral disc 
protrusion which appeared to compress left S1 nerve root; 
there was a mild degree of central canal stenosis at L2-L3 
and at L4-L5, mostly due to ligamentous hypertrophy.

Medical treatment records from the Brookings Hospital dated 
in December 1999 showed that the veteran complained of 
burning and painful feet.  It was noted that the examiner had 
seen the veteran a year ago for back pain as well as 
radiculopathy, which had subsided.  A nerve conduction study 
and EMG showed that the veteran had polyphagia in some of the 
muscles and he had nonspecific polyneuropathy in both the 
lower extremities. 

In a May 2000 statement, the veteran indicated that he was 
stationed in Missouri for his initial training.  He noted 
that sometime in February or March 1946 he and others were 
ordered on a forced march in full battle gear which put an 
additional strain on his feet, legs and back.  He indicated 
he fell down several times during the march.  The veteran 
reported that he went to the camp dispensary and was referred 
to the base hospital and was put on profile and went to 
physical therapy for quite some time.  He indicated that 
after his discharge he sought help from various medical 
doctors for the problems in his back, feet, and legs and was 
prescribed several different medical modalities, which did 
not help.  The veteran indicated that he had found out that 
he had injured his bilateral anterior tibialis as well as the 
medial gastroc nerve, lateral gastroc nerve, and the nerves 
of the low back.  The veteran reported that unfortunately 
these medical records were no longer available.  The veteran 
indicated that as a Chiropractor that the origin of his foot, 
low back, and leg problems were due to the forced march and 
the original injuries were sustained at that time.

Lay statements were received in May 2000 from the veteran's 
wife and friends.  A statement from G.H. indicated that he 
knew the veteran since 1972 and that he had complained of a 
foot condition since he was in the service.  He noted that he 
had hunted with him and noted a problem with walking.  The 
veteran told him that he hurt his feet during service.  A 
statement from L.L.P. indicated that he had known the veteran 
for a year and indicated that the veteran had complained of 
his feet hurting.  The veteran told him that he hurt his feet 
during service.  D.L.B. indicated that he had known the 
veteran for a number of years and stated that the veteran 
complained of his feet hurting.  The veteran's spouse 
indicated that he had complained of his feet and legs hurting 
for quite sometime and that the veteran felt it was from an 
injury when he was assigned to Camp Crowder, MO in 1946.  

In a statement from the veteran received in June 2000, he 
indicated that he was injured during a forced march in 
January, February, and March 1946 and as a result was in the 
hospital for treatment for 3 weeks for his legs, feet and 
lower right sacroiliac joint.  He indicated that after 
release he was an outpatient for numerous times until he was 
transferred to his Signal Corps School in New Jersey.  

In a statement from the veteran received in October 2000, the 
veteran indicated that he injured his lower back, both legs, 
and both feet on a forced march in full battle gear in 
January 1946 while in training at Camp Crowder, MO.  He 
indicated that he was acutely injured due to the forced march 
on very rocky and stony ground and the military did not have 
trucks to transport the injured soldiers back to their 
compound so the veteran and others had to return on their 
hands and knees.  He indicated that he was admitted to the 
hospital for 3 weeks and then reported three times to the 
hospital for treatment.  The veteran indicated that he had 
heard through the news media that his medical records were 
all destroyed in the big fire in 1973.

A lay statement from R.D.S., received in February 2001, 
indicates that this individual had known the veteran since 
1979 and hunted with him.  It was noted that the veteran 
always complained about his feet, lower back, and legs 
hurting due to an acute injury he received while in the Army.  
A letter from M.H. received in February 2001 indicated that 
he had known the veteran since 1980 and he always complained 
of an acute injury that he had when he was injured in a 
forced march.  It was noted that the injury occurred to the 
veteran's feet, legs, and lower back.  

A nerve conduction study from Brookings Hospital dated 
January 2001 showed very mild peripheral neuropathy 
represent.

An examination note dated in February 2001 from K.S., M.D., 
of the Brookings Hospital indicated that on physical 
examination the veteran 's strength was pretty good and his 
reflexes were reduced bilaterally.  Sensations were reduced 
and vibration was reduced up to the iliac crest.  It was 
noted that at the present time the veteran was not taking any 
blood pressure medications.  His blood pressure was noted as 
running 108/70.  The examiner's assessment was low back pain 
with the radiculopathy as well as the mild polyneuropathy 
with EMG and loss of sensation and vibration sense.  The 
examiner noted that the veteran's polyneuropathy might be due 
to injury in 1946, maybe not.

At his October 2001 VA examination, the veteran reported pain 
across his lower back and pointed to the L5-S1 area.  The 
veteran noted that the pain would go down his legs into his 
toes.  They did not burn and there was no tingling.  The 
veteran indicated that he felt better lying down than sitting 
or standing.  It was noted that the location of the pain and 
the degree and intensity of his pain varied.  At this time, 
the veteran felt that he could not tell the examiner specific 
causes of variability of his pain.  He reported that his back 
and legs bothered as they were now starting in December 1997.  
He indicated he had a stroke in 1988, but was not certain how 
that might have affected him.  

The examiner noted that in reference to the numbness and 
discomfort in his legs, there was a letter dated November 
1999 from K.S., M.D., indicating that bilateral peroneal 
nerve distal latencies were mildly prolonged and it stated 
this demonstrated a mild peripheral neuropathy.  However, the 
examiner noted that description would not be consistent with 
a peripheral neuropathy.  Lumbar spine films of August 1999 
were noted as reporting disc narrowing at L1-L2, mild at L2-
L3, marked at L5-S1 and mild at L3-L4, L4-L5 with anterior 
spurring at multiple levels.  MRI of the lumbosacral spine 
was noted as showing a small left paracentral disc at L5-S1 
abutting the left S1 root, moderate degenerative central 
spinal stenosis at L2-L3, mild to moderate degenerative 
central spinal stenosis at L1-L2, L3-L4, and L4-L5, but with 
no nerve root impingement and multiple vertebral body 
hemangiomas.  

The examiner noted that it was only in the veteran's C-file 
that further descriptions of his complaints of chronic pain 
in his legs, but it was noted, we apparently have no records 
to corroborate this from his medical service records.  The 
examiner indicated that the December 1999 EMG did show some 
medial gastrocnemius and lateral gastrocnemius abnormalities 
which interpreted as being representative of radiculopathies.  
In this, the veteran has related that he was on a forced 
march in February 1946 and after that he had a lot of pain in 
his feet, legs, and lower back.  The veteran stated that was 
the cause of his present difficulties; however, the examiner 
indicated it appeared that the veteran really had not 
complained of difficulties or sought attention for them until 
the past five years.  The examiner noted that on the 
veteran's medical records of May 1988, he was described as 
having normal deep tendon reflexes in his lower extremities, 
2+ bilateral.

The examination showed pulses were severely diminished in the 
lower extremities and his feet were cool.  Deep tendon 
reflexes in the lower extremities, knee jerks were 1/2, and 
ankle jerks were 0.  Plantar responses were 0, so it was 
noted that there was little left greater than right reflex 
asymmetry in the upper and lower extremities and absent ankle 
reflexes.  It was noted that the veteran got up and down from 
the examination table and chair without difficulty.  He 
walked without difficultly but had a positive Romberg.  The 
examiner noted that it was interesting that the veteran was 
not really unsteady; however, when he got up and walked about 
he could toe walk.  He did not heel walk well and had very 
narrow feet.  They were cool and slightly reddish blue in 
discoloration.  Back range of motion was again markedly 
limited.  Flexion was 50 percent of normal and extension was 
absent.  The veteran had decreased pin peripherally in his 
lower extremities and he had slight decreased vibration of 
the lower extremities including in the knee on the left.  It 
was noted that the veteran did not do well in trying to 
describe heat and cold in his lower extremities.  He did not 
do well with position sense of his toes.  He was able to 
dress and undress without difficulty.  

The examiner noted that there is no evidence in any of the 
veteran's medical records to suggest that he actually had a 
peripheral neuropathy as a result of anything occurring in 
the Army.  The examiner indicated that a march with sore 
painful feet would not produce a peripheral neuropathy.  It 
also would no be responsible for his lumbosacral disease nor 
would it be responsible for his mental status changes.  It 
appeared to the examiner that further evaluation on a 
clinical basis outside of his compensation and pension 
examination would be indicated.  

At his March 2003 Board videoconference hearing, the veteran 
testified that while at Camp Crowder, Missouri, he was on a 
forced march with 50 other men who could not make it because 
their feet and legs really hurt.  He indicated that his feet, 
back, and legs still hurt sometimes.  He stated he was in the 
hospital at Camp Crowder for 3 weeks and then afterwards they 
sent him over to a medical doctor down there for his foot and 
left leg condition for another three weeks.  

Treatment records from Dobson Chiropractic Clinic dated April 
1998 to September 2003 show that the veteran complained of 
mild back pain and also was having trouble with his feet and 
legs.  In 1999, the veteran complained of muscle spasms in 
this right foot.  He indicated he could walk about 100 feet 
and then has to stop.  He indicated that the pain was more in 
the left than the right foot.  He also complained of right 
sciatic pain.  

A letter from D.D., D.C., dated September 2003 from Dobson 
Chiropractic Clinic indicated that the veteran was first seen 
in April 1998 with symptoms of hives.  The veteran stated 
that his symptoms began when he took a medical missionary 
trip to Russia.  While there he ate and drank foodstuffs of 
questionable quality and became ill shortly thereafter.  It 
was noted that when he returned to the U.S. he had a lot of 
health problems and was treated by several chiropractors and 
medical doctors for back and internal problems.  He reported 
being treated by his M.D. for parasites and yeast infection.  
He felt that the protocol had not been successful and had 
heard that we did nutritional counseling as well as 
chiropractic care.  After testing and therapeutic protocols 
the opinion was that there were indeed most likely parasitic 
and yeast infections in addition to the need for spinal care 
via chiropractic adjusting.  It was noted that at the time of 
presentation no mention was made of neurologic symptoms but 
after several weeks of care he was able to remember that he 
had ringing of his ears since his Russia trip and that his 
feet and legs were numb from the knees down.  He related that 
this had begun after a long forced march when he was a young 
man in the military.  It was noted that the nutritional 
regime focused on nutrients with a good track record of 
assisting the recovery of neurological problems.  The 
examiner indicated that in the veteran's case, the ringing in 
the ears resolved in a year and about four months and his 
foot and leg symptoms improved but did not completely 
resolve.

The examiner noted in regard to the service related origin of 
the foot and leg symptoms, he could not comment with 
authority since that would have been prior to their first 
contact with his case.  The veteran told the examiner that 
his military records were destroyed in a fire on government 
property some years ago.  

Treatment records from Bommersbach Chiropractic Center dated 
December 1997 to September 2003 show that the veteran started 
receiving care in December 1997 for left sacroiliac pain with 
radiation into the left posterior leg and ball of foot.  The 
veteran related this to a fall in November of 1997.  It was 
also noted that the veteran was seen for thoracic and 
cervical pain and he related this to a fall and an earlier 
motor vehicle accident.  It was noted that he had been 
treated for these complaints, which have improved.  In 
February 2003, the veteran began complaining of pain in toes 
of both feet and his treat had been treated since then.  

A statement from J.R.S., DC, CCSP dated December 2004 
indicated that the veteran was not currently experiencing any 
cervical spinal discomfort.  Another statement from J.R.S., 
DC, CCSP dated in January 2005 indicated that the veteran had 
stated numerous times that he felt that his foot and back 
problems were a direct result of a forced march of 100 miles 
that occurred at Camp Crowder, MO during his basic training 
which was during World War II.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in July 2000, it is determined that he is not 
prejudiced by such failure.  

In April 2004 the veteran was provided notice concerning his 
claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The veteran was informed that he had 
60 days to submit information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a supplemental statement of the 
case was issued in October 2004.  Although a letter from 
J.R.S., DC, CCSP dated January 2005 was added to the claims 
file after the October 2004 supplemental statement of the 
case was issued, this letter only indicates what the veteran 
reported to the examiner concerning his alleged injuries in 
1946 and does not report findings as a result of the 
examiner's review of the claims file and physical 
examination.  In addition, another statement from this 
chiropractor dated December 2004 indicated that the veteran 
was not currently experiencing any cervical spine discomfort 
is not applicable as this issue is not before the Board on 
appeal.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for non-specific 
polyneuropathy, claimed as a bilateral foot disability and a 
bilateral disability of the lower extremities and a low back 
disability.  Although the veteran has indicated that his 
service medical records were destroyed in the 1973 fire, 
these records are contained in the claims file.  The service 
medical records show that the veteran was seen for complaints 
of foot trouble in January 1946.  Mild planus was noted and 
the veteran was directed to use Epsom soaks.  Five days 
later, the veteran was seen again for complaints of pain in 
the right foot; rule out bone pathology was noted.  A note 
later in February 1946 indicated tendon synovitis, right 
Achilles.  Physiotherapy was noted as well as message 
treatment.  The veteran's separation examination dated in 
November 1946 showed normal examination of the feet.

The veteran indicated that in 1946 he was hospitalized for 3 
weeks for injuries to his back and feet; however, records do 
not show hospitalization for these injuries.  Service medical 
records do indicate that the veteran was hospitalized from 
January 22, 1946 to January 31, 1946 for nasopharyngitis, 
catarrhal, acute, and moderate.  The veteran was also 
hospitalized from March 25, 1946 to April 1, 1946 for 
lymphadenitis, submaxillary secondary to carbuncle.  

An examination from the Headache and Pain Control Center, 
P.C., dated in May 1988 showed the veteran's deep tendon 
reflex was 2+ bilaterally without signs of lateralization or 
up going toes.  There was equal strength in the upper as well 
as lower extremities and he had a normal gait.

A December 1997 MRI of the lumbar spine conducted at the 
Brookings Hospital showed considerable degenerative disc 
disease at L5-S1 with a small left paracentral disc 
protrusion which appeared to compress left S1 root; there was 
a mild degree of central canal stenosis at L2-L3 and at L4-
L5, mostly due to ligamentous hypertrophy.

Medical treatment records from the Brookings Hospital dated 
in December 1999 showed that the veteran complained of 
burning and painful feet.

At his October 2001 VA examination, the examiner noted that 
there was no evidence in any of the veteran's medical records 
to suggest that he actually had a peripheral neuropathy as a 
result of anything occurring in the Army.  The examiner 
indicated that a march with sore painful feet would not 
produce a peripheral neuropathy and it would also not be 
responsible for his lumbosacral disease.

A statement from J.R.S., DC, CCSP dated in January 2005 
indicated that the veteran had stated numerous times that he 
felt that his foot and back problems were a direct result of 
a forced march of 100 miles that occurred at Camp Crowder, MO 
during his basic training which was during World War II.  
This statement indicates that the chiropractor was noting 
what the veteran had reported to him.  Because the 
chiropractor relied on the veteran's statement of medical 
history rather than a review of the service medical records, 
the chiropractor's conclusion is not sufficient as to the 
connection between the current foot and back problems and 
service.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran. "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For this reason, the medical 
statement of J.R.S., DC, CCSP is inadequate to establish a 
connection between the disorder in service and the current 
foot and back disability, and such a connection is an 
essential element in a claim for service connection.

Although the veteran was treated for foot pain in January and 
February 1946 diagnosed as tendon synovitis, right Achilles 
his November 1946 separation found no disabilities of the 
feet or low back.  There was no medical evidence of a back or 
foot disability until 1997.  In addition, it is noted that 
the veteran was not treated for a low back or foot disability 
until 1997, approximately 51 years after separation from 
service.  The October 2001 VA examiner noted that there was 
no evidence in any of the veteran's medical records to 
suggest that he actually had a peripheral neuropathy as a 
result of anything occurring in the Army.  The examiner 
indicated that a march with sore painful feet would not 
produce a peripheral neuropathy and it would also not be 
responsible for his lumbosacral disease.  In reaching this 
decision, the doctrine of reasonable doubt has been 
considered, however, as the evidence is not in equipoise, or 
evenly balanced, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted several statements from relatives 
and friends asserting that the veteran's bilateral foot 
disability and low back disability were incurred in service.  
These statements cannot be accepted, because the persons 
presenting them lack medical training.  Although these 
persons are clearly sincere in their assertions, they are 
simply not qualified to make a medical judgment as to the 
connection between the veteran's current foot and back 
disorders for which he was treated approximately 54 years 
ago.  The incapacity of such laypersons to provide evidence 
regarding medical matters is a legal principle that has been 
established by the United States Court of Appeals for 
Veterans Claims.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

For these reasons, the clear preponderance of the evidence is 
against a finding that the veteran's current foot and low 
back disabilities are the result of a disease or injury in 
service.  Accordingly, service connection may not be granted.


ORDER

Entitlement to service connection for nonspecific 
polyneuropathy, claimed as a bilateral foot disability and a 
bilateral disability of the lower extremities is denied.

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


